Citation Nr: 0732867	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-08 785	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1942 to October 1945.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2003 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  The veterans claims file 
is now in the jurisdiction of the Oakland, California RO.  In 
September 2007, the Board granted the veteran's 
representative's motion to advance the case on the Board's 
docket due to the appellant's advanced age.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

During the pendency of this appeal, on March 31, 2006, the 
United States Court of Appeals for Veterans Claims (Court), 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) require, in a claim to reopen a 
previously finally denied claim, that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen a claim and of what evidence and information is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  While the veteran 
received notice in a November 2002 letter that his claim had 
previously been denied because the evidence did not show a 
relationship between his hearing loss and service, he was not 
otherwise provided with a Kent complying notice letter.  
Specifically, he has not been informed of what type of 
evidence and information would suffice to reopen the claim.  
Additionally, the November 2002 letter provided the veteran 
the new and material evidence standard that was in effect for 
claims filed prior to August 29, 2001 (and the April 2003 
rating decision adjudicated the matter based on the pre-
August 29, 2001 standard); as the veteran's claim to reopen 
was filed in September 2002, the current version of 38 C.F.R. 
§ 3.156 applies, and he should have received notice of the 
current standard (e.g., that material evidence must relate to 
an unestablished fact necessary to substantiate the claim and 
new and material evidence must raise a reasonable possibility 
of substantiating the claim).  

Furthermore, the veteran has not received notice that 
complies with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-91 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  

Accordingly, the case is REMANDED for the following:

1.  The RO must provide the veteran the 
notice required in claims to reopen 
(specifically under the standard 
applicable for claims filed since August 
29, 2001) in accordance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and 
notice regarding the rating of hearing 
loss and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran and his representative should have 
ample opportunity to respond, and the RO 
should arrange for any further development 
suggested by their response.

2.  The RO should then readjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case (adjudicating the 
matter under the current new and material 
evidence standard) and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

